Contact: Michael J. Culotta Executive Vice President and Chief Financial Officer (502) 627-7475 PHARMERICA REPORTS RESULTS FOR THE THIRD QUARTER OF 2010 AND NINE MONTHS ENDED SEPTEMBER 30, 2010 Company Updates 2010 Earnings Guidance Company Announces the Acquisition of Chem Rx LOUISVILLE, Kentucky (November 4, 2010) – PharMerica Corporation (NYSE: PMC), a national provider of institutional pharmacy and hospital pharmacy management services, today reported the financial results of its third quarter of 2010 and nine months ended September 30, 2010, and the completion of its acquisition of Chem Rx. PharMerica closed on the acquisition of Chem Rx today.Chem Rx was the third largest long-term care pharmacy company in the United States and conducts business in New York State, New Jersey, Pennsylvania, and Florida.Chem Rx has been in business for over 40 years and provides prescription and non-prescription drugs, intravenous medications, durable medical equipment items and surgical supplies to approximately 60,000 patients. Commenting on the acquisition, Gregory S. Weishar, PharMerica Corporation’s Chief Executive Officer, said, “We are pleased with the acquisition of Chem Rx, which drives business scale and allows us to expand into the large New York and New Jersey markets.We believe this acquisition will create long-term shareholder value.Chem Rx brings over four decades of experience in the New York marketplace.Combined with PharMerica’s existing scale and financial stability, Chem Rx is well positioned to continue to provide excellent service to our customers.Chem Rx will operate as a separate subsidiary, and we look forward to partnering with Jerry Silva and his management team. “With regards to this quarter’s results, gross profit margins showed signs of stabilization, demonstrating progress on management initiatives aimed at improving profitability and service levels.Cash flow continues to be strong.Although we see challenges going forward, we are confident we can manage through the ongoing industry margin and competitive pressures and remain bullish on the long-term strength of the business.” During the quarter, the Company repurchased $10.5 million of its common stock pursuant to the stock purchase program previously announced by the Company.There remains $14.5 million authorized under the program. -MORE- PMC Reports Results for the Third Quarter of 2010 and Nine Months Ended September 30, 2010 Page 2 November 4, 2010 The 2010 updated guidance reflects the actual results through September 30, 2010, with the inclusion of Chem Rx from the date of acquisition through December 31, 2010.The Company has increased revenues to a range of $1,839.0 million to $1,855.0 million from $1,765.0 million to $1,810.0 million.In addition, both Adjusted EBITDA and Adjusted Earnings per diluted share reflect a narrowing of the range.Adjusted EBITDA’s range changed to $75.0 million to $78.2 million from $73.0 million to $80.0 million.The Adjusted Earnings per diluted share range changed to $0.84 to $0.91 from $0.78 to $0.95. The results for the third quarter along with our updated guidance are set forth below: Ø Key Comparisons of Third Quarters Ended September 30, 2010 and 2009: ● Net income for the third quarter of 2010 was $4.8 million, or $0.16 per diluted share.Net income for the third quarter of 2009 was $14.6 million, or $0.48 per diluted share, including a $4.5 million favorable income tax adjustment, or $0.15 per diluted share.Adjusted earnings per diluted share were $0.21 compared with $0.35 in the prior year. ● Cash Flow Provided by Operating Activities was $23.5 million compared to $16.9million in the prior year. ● Adjusted EBITDA was $18.3 million compared to $26.6 million in the prior year. Ø Key Comparisons of Nine Months Ended September 30, 2010 and 2009: ● Net income for the nine months ended September 30, 2010, was $14.5 million, or $0.48 per diluted share, including an after-tax charge of $3.0 million, or the negative effect of $0.10 per diluted share, related to certain claims arising from time periods prior to the 2007 formation of the Company.Net income for the nine months ended September30, 2009, was $32.0 million, or $1.05 per diluted share, including the aforementioned $4.5 million favorable income tax adjustment, or $0.15 per diluted share.Adjusted earnings per diluted share were $0.73 compared with $0.97 in the prior year. ● Cash Flow Provided by Operating Activities was $68.8 million compared to $59.6million in the prior year. ● Adjusted EBITDA was $60.7 million compared to $77.6 million in the prior year. Fiscal 2010 Earnings Guidance The Company updates its fiscal 2010 earnings guidance range as follows: (in millions, except per share data) Ranges Revenues $1,839.0-$1,855.0 Adjusted earnings before interest, taxes, depreciation, amortization, integration, merger and acquisition related costs and expenses $75.0-$78.2 Depreciation and amortization expense $28.8-$28.6 Interest expense, net Tax rate 40.3% Net income $25.5-$27.5 Adjusted diluted earnings per share $0.84-$0.91 Common and common equivalent shares outstanding -MORE- PMC Reports Results for the Third Quarter of 2010 and Nine Months Ended September 30, 2010 Page 3 November 4, 2010 The fiscal 2010 earnings guidance does not consider any integration, merger and acquisition related costs or other charges the Company may incur, including but not limited to the application of new accounting pronouncements or other non-recurring charges.Also, the guidance does not consider any additional acquisitions beyond the acquisition of Chem Rx, or the potential impact of the expected conversion to Average Manufacturers Price (“AMP”). Conference Call Management will hold a conference call to review the financial results for the third quarter of 2010 and nine months ended September 30, 2010, on November 5, 2010, at 10:00 a.m. ET.To access the live webcast, visit the Investor Relations section of the Company’s website at www.pharmerica.com or go to www.earnings.com.To access a telephonic replay of the call, which will be available one hour after the conclusion of the call through November 12, 2010, please dial 1-888-286-8010 (617-801-6888 if calling from outside the U.S.) and use passcode 22807383. About PharMerica PharMerica Corporation is a leading institutional pharmacy services company servicing healthcare facilities in the United States.As of September 30, 2010, PharMerica operated 90 institutional pharmacies in 41 states.PharMerica’s customers are institutional healthcare providers, such as nursing centers, assisted living facilities, hospitals and other long-term care providers.The Company also provides pharmacy management services to long-term care hospitals. Forward-looking Statements This press release contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which reflect the Company’s current estimates, expectations and projections about its future results, performance, prospects and opportunities.Forward-looking statements include, among other matters, the information concerning the Company’s “guidance” and possible future results of operations, the Company’s ability to purchase acquisition targets, the accretive affect of completed acquisitions on the Company’s operating results and financial position, the Company’s ability to improve generic profitability in its payor and supplier contracts, the Company’s ability to mitigate bed loss and margin compression, and the strength of the Company’s financial performance during 2010.Forward-looking statements include statements that are not historical facts and can be identified by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would,” “project” and similar expressions.These forward-looking statements are based upon information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.Important factors that could cause the Company’s actual results to differ materially from the results referred to in the forward-looking statements we make in this press release are included in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports, including current reports on Form 10-Q, filed with the SEC by the Company. You are cautioned not to place undue reliance on any forward-looking statements, all of which speak only as of the date of this press release.Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events.All subsequent written and oral forward-looking statements attributable to us or any person acting on the Company’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this press release and in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports filed with the SEC by the Company. -MORE- PMC Reports Results for the Third Quarter of 2010 and Nine Months Ended September 30, 2010 Page 4 November 4, 2010 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS (In millions, except share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Amount % of Revenue Amount % of Revenue Amount % of Revenue Amount % of Revenue Revenues $ % $ % $ % $ % Cost of goods sold Gross profit Selling, general and administrative expenses Amortization expense Integration, merger and acquisition related costs and other charges Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ % $ % $ % $ % Three Months Ended September30, Nine Months Ended September 30, Earnings per common share: Basic $ Diluted $ Shares used in computing earnings per common share: Basic Diluted -MORE- PMC Reports Results for the Third Quarter of 2010 and Nine Months Ended September 30, 2010 Page 5 November 4, 2010 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and per share amounts) Dec. 31, Sept. 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred tax assets Prepaids and other assets Equipment and leasehold improvements Accumulated depreciation ) ) Deferred tax assets, net Goodwill Intangible assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Salaries, wages and other compensation Other accrued liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value per share; 1,000,000 shares authorized and no shares issued at December 31, 2009 and September 30, 2010 – – Common stock, $0.01 par value per share; 175,000,000 shares authorized; 30,619,830 shares and 30,646,597 shares issued as ofDecember31, 2009 and September 30, 2010, respectively Capital in excess of par value Retained earnings Treasury stock at cost, 1,331,629 shares at September 30, 2010 – ) $ $ -MORE- PMC Reports Results for the Third Quarter of 2010 and Nine Months Ended September 30, 2010 Page 6 November 4, 2010  PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Three Months Ended September 30, Nine Months Ended September 30, Cash flows provided by operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Integration, merger and acquisition related costs and other charges – Stock-based compensation Amortization of deferred financing fees Deferred income taxes Loss on disposition of equipment – Other ) – ) – Change in operating assets and liabilities: Accounts receivable, net ) Inventory and other assets ) Prepaids and other assets ) ) Accounts payable ) ) ) Salaries, wages and other compensation ) ) ) Other accrued and long-term liabilities ) ) Net cash provided by operating activities Cash flows used in investing activities: Purchases of equipment and leasehold improvements ) Acquisitions ) Other – – – Net cash used in investing activities ) Cash flows provided by (used in) financing activities: Repayments of capital lease obligations ) Issuance of common stock – Treasury stock at cost – ) – ) Tax windfall (shortfall) from stock-based compensation – ) ) Net cash provided by (used in) financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental information: Cash paid for interest $ Cash paid for taxes $ Supplemental schedule of non-cash activities: Capital lease obligations $
